Exhibit 10.1


TRI POINTE GROUP, INC.
2013 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED CASH AWARD AGREEMENT
TRI Pointe Group, Inc., a Delaware corporation (the "Company"), hereby grants to
[___________________] (the "Employee") as of [____________________] (the "Grant
Date"), pursuant to the terms and conditions of the TRI Pointe Group, Inc. 2013
Long-Term Incentive Plan, as amended (the "Plan"), a performance-based cash
award (the "Award"), upon and subject to the restrictions, terms and conditions
set forth in the Plan and this agreement (the "Agreement"). Capitalized terms
used in this Agreement and not defined herein or set forth in Attachment A have
the respective meanings given to them in the Plan.
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Employee accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company, or by approving
this Agreement by electronic means in a manner that has been approved by the
Company.
2.    Grant. The Company hereby grants to the Employee the Award, which entitles
the Employee to earn a cash payment in an amount equal to the product of (a) the
Cash Target Amount, and (b) the Percentage of the Award that Vests. Employee
shall not be entitled to any privileges of ownership with respect to the cash
subject to the Award unless and until, and only to the extent, such cash award
becomes vested pursuant to Section 3 hereof.
3.    Performance Period and Vesting.
3.1.    Performance-Based Vesting Conditions. The Award granted pursuant to this
Agreement shall constitute a Performance Award (as defined in the Plan). Except
as otherwise provided in this Section 3, if and to the extent that all or a
portion of the Award (as determined in accordance with the provisions of this
Section 3 and Attachment B) shall vest on the Vesting Date as a result of the
Company satisfying the Performance Measures set forth in Attachment B to this
Agreement over the Performance Period, the Employee shall become vested in the
cash Award, or the applicable portion thereof, if any, on the Vesting Date,
provided that the Employee remains continuously employed by the Company through
the Vesting Date. As used herein, (i) the term "Performance Period" shall mean
the one (1) year period beginning on January 1, 201[_] and ending on
December 31, 201[_] and (ii) the term "Vesting Date" shall mean December 31,
201[_].
3.2.    Termination of Employment; Failure to Satisfy Performance Measures.
3.2.1.    If the Employee's employment terminates prior to the Vesting Date for
any reason, then the entire Award shall be immediately forfeited by the Employee
for no consideration and cancelled, effective as of the date of the Employee's
termination of employment.
3.2.2.    If the Employee remains continuously employed by the Company through
the Vesting Date, but the Pre-Tax Income for the Company for the Performance
Period does not equal or exceed the Maximum Performance Level, as set forth on
Attachment B to this Agreement and the Employee thus does not become vested in
[____]% of the Cash Target Amount, then the right to receive any portion of the
cash under the Award in which the Employee does not become vested pursuant to
the Performance Measures set forth in said Attachment B shall be immediately
forfeited by the Employee for no consideration and cancelled, effective as of
the last day of the Performance Period.
4.    Delivery of Cash Payment. Subject to Section 6, within thirty (30) days
after the determination of the Pre-Tax Income for the Performance Period, in
whole or in part, but in no event later one-hundred and eighty (180) days after
the Vesting Date, the Company shall deliver or cause to be delivered the vested
portion of the cash under the Award, as calculated in accordance with this
Agreement and Attachment B hereto. Prior to the payment to the Employee of the
cash that has vested under the Award, the Employee shall have no direct or
secured claim in any specific assets of the Company, and will have the status of
a general unsecured creditor of the Company.


 
 








--------------------------------------------------------------------------------





5.
Transfer Restrictions and Investment Representation.

5.1.    Nontransferability of Award. The Award may not be transferred by the
Employee other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company, a trust or entity established by the Employee for estate planning
purposes, a charitable organization designated by the Employee or pursuant to a
qualified domestic relations order, in each case, without consideration. Except
to the extent permitted by the foregoing sentence, the Award may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Award in violation of
this Agreement or the Plan and the Award and all rights hereunder shall
immediately become null and void.
5.2.    Additional Restrictions. If the Employee is, or becomes, a person
subject to any policy of the Company providing for recoupment of performance
based compensation in the event of a restatement of the Company's financial
results, then Employee agrees the Award (and any cash issued with respect
thereto) will be subject to such recoupment policy.
6.
Additional Terms and Conditions of Award.

6.1.    Withholding Taxes. The Company shall have the right to withhold from any
cash payment under the Award and remit to the appropriate taxing authorities all
taxes required to be withheld under applicable law, as determined by the Company
in its sole and absolute discretion.
6.2.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Employee, or any provision of the
Agreement or the Plan, give or be deemed to give the Employee any right to
continued employment by the Company, any Subsidiary or any affiliate of the
Company or affect in any manner the right of the Company, any Subsidiary or any
affiliate of the Company to terminate the employment of any person at any time.
6.3.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Employee or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.
6.4.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Employee and his or her heirs, executors, administrators, successors and
assigns.
6.5.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to TRI Pointe Group, Inc.,
Attn: Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine,
California 92612, and if to the Employee, to the last known mailing address of
the Employee contained in the records of the Company. All notices, requests or
other communications provided for in this Agreement shall be made in writing
either (a) by personal delivery, (b) by facsimile or electronic mail with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication shall be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the party entitled
thereto if by United States mail or express courier service; provided, however,
that if a notice, request or other communication sent to the Company is not
received during regular business hours, it shall be deemed to be received on the
next succeeding business day of the Company.
6.6.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.


 
2








--------------------------------------------------------------------------------





6.7.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including without limitation, Section 4.2 relating to
terms of Performance Awards, and shall be interpreted in accordance therewith.
To the extent of any inconsistency between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall control. The Employee hereby
acknowledges receipt of a copy of the Plan.
6.8.    Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the Award and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the Award, and may
not be modified adversely to the Employee's interest except by means of a
writing signed by the Company and the Employee.
6.9.    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.
6.10.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
6.11.    Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
6.12.    Section 409A. This Agreement will be interpreted in accordance with
Section 409A of the Code, to the extent applicable, including without limitation
any Treasury Regulations or other Department of Treasury guidance that may be
issued or amended after the date hereof, and will not be amended or modified in
any manner that would cause this Agreement to violate the requirements of
Section 409A. If, following the date hereof, the Committee determines that the
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the date hereof, the Committee may, in its
discretion, adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A. Notwithstanding anything to
the contrary in the Plan or in this Agreement, the Employee agrees that the
Employee (or the Employee's estate or permitted beneficiary(ies)) will be solely
responsible for the satisfaction of all taxes, interest and penalties that may
be imposed on the Employee or for the Employee's account in connection with this
Award (including, without limitation, any taxes, interest and penalties under
Section 409A), and neither the Company nor its Affiliates will have any
obligation to reimburse, indemnify or otherwise hold the Employee (or the
Employee's estate or permitted beneficiary(ies)) harmless from any or all of
such taxes, interest or penalties.
TRI POINTE GROUP, INC.,
a Delaware corporation
By:

Name:    
Its:    

Accepted this ______ day of ____________, 20_____.
    
Employee






 
3








--------------------------------------------------------------------------------








Attachment A
DEFINITIONS
For purpose of this Agreement, the following terms shall have the meanings set
forth below:
"Adjusted Pre-Tax Income" means the income from continuing operations before
taxes of the Company, as reported in the Company's consolidated financial
statements for the relevant periods, after such adjustments thereto as the
Committee deems appropriate in its sole discretion (i) to exclude the effect of
extraordinary, unusual and/or nonrecurring items, including net income
attributable to non-controlling interests, and changes in applicable accounting
standards and (ii) to reflect such other factors as the Committee deems
appropriate to fairly reflect pre-tax income.
"Cash Target Amount" means the product of (i) [______] percent ([___]%)
multiplied by (ii) the Employee's annualized base salary for the fiscal year of
the Company during which the Grant Date falls.
"Pre-Tax Income" means the sum of the Adjusted Pre-Tax Income over the
Performance Period for each period in which Adjusted Pre-Tax Income is measured
pursuant to the above definition of Adjusted Pre-Tax Income.
"Percentage of the Award that Vests" means the percentage set forth on
Attachment B to this Agreement in the column labeled "Percentage of Cash Target
Amount That Vests", as determined based on the applicable Performance Level met
for the Performance Period (as determined in accordance with Attachment B to
this Agreement), or portion thereof, as applicable.
"Performance Measures" means the Performance Measures set forth on Attachment B
to this Agreement.





Attachment B
PERFORMANCE MEASURES
 
 
 
 
 
 
Performance Level
 
The Company's Pre-Tax Income
 
Percentage of Cash Target
Amount That Vests
Maximum
 
  $[   ] or above
 
[__]%
Target
 
  $[   ]
 
[__]%
Threshold
 
  $[   ]
 
[__]%
Below Threshold
 
  Below $[   ]
 
0%

The percentage of the Award that vests if the Pre-Tax Income for the Performance
Period is between the "Threshold" and "Target" or "Target" and "Maximum"
performance levels, as applicable, shall be determined by straight line
interpolation. The Committee shall determine the portion of the Award that shall
vest by multiplying the "Percentage of Award That Vests," set forth above, by
the Cash Target Amount.



